Case: 13-50710      Document: 00513188460         Page: 1    Date Filed: 09/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50710
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

COREY CRAIG,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:11-CR-632-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Corey Craig appeals his conviction and sentence for possession of a
firearm or ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1).
Craig, who is represented by new counsel on appeal, first contends that the
absence of a verbatim transcript of a defense witness’s trial testimony prevents
effective appellate review and that, for this reason, he is entitled to a new trial.
Following a limited remand, which occurred on motion of the Government after


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50710      Document: 00513188460    Page: 2   Date Filed: 09/10/2015


                                  No. 13-50710

Craig filed his brief on appeal, the district court reconstructed the missing part
of the record and found that it constituted a substantially verbatim account of
the defense witness’s testimony. Craig has not challenged the adequacy of the
reconstructed record.     Because there has been no showing of intentional
falsification or plain unreasonableness, we accept the district court’s finding.
See United States v. Pace, 10 F.3d 1106, 1124-25 (5th Cir. 1993); United States
v. Margetis, 975 F.2d 1175, 1177 (5th Cir. 1992). We further conclude that the
record is sufficient for appellate review. Accordingly, this claim is unavailing.
      Next, Craig argues that the magistrate judge erred in rejecting his
Batson v. Kentucky, 476 U.S. 79 (1986), challenge to the Government’s use of a
peremptory strike to keep an African-American panelist from serving on the
jury. Although Craig contends that the Government’s proffered reasons for
striking the panelist were pretexts for a discriminatory motive and that the
voir dire transcript does not reflect the attitude and demeanor noted by the
Government, such behavior may not be discernible from a cold transcript. See
Snyder v. Louisiana, 552 U.S. 472, 477, 479 (2008). Craig’s contention that the
Government did not strike other panelists who provided responses similar to
the African-American panelist is unavailing because the attitude and
demeanor of those panelists likewise may not be discerned from the pages of
the cold transcript. See id. Here, the magistrate judge conducted the voir dire
and was thus in a position to evaluate the credibility and demeanor of both the
prospective juror and the prosecutor.       See id. at 477; United States v.
Thompson, 735 F.3d 291, 296 (5th Cir. 2013), cert. denied, 134 S. Ct. 2663
(2014). Given the foregoing and the great deference owed to the magistrate
judge’s findings, we discern no clear error in the determination that Craig did
not meet his burden of showing purposeful discrimination. See Thompson,
735 F.3d at 296.



                                        2
    Case: 13-50710    Document: 00513188460     Page: 3   Date Filed: 09/10/2015


                                 No. 13-50710

      Finally, Craig argues that the district court erred in assessing the
offense level enhancement of U.S.S.G. § 2K2.1(b)(6)(B) because the
Government presented no evidence that he possessed firearms in connection
with another felony offense. We review this claim for plain error because the
district court was not presented with an opportunity to address it. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      The applicable version of § 2K2.1(b)(6)(B) provided for a four-level
enhancement of a defendant’s offense level “[i]f the defendant . . . used or
possessed any firearm or ammunition in connection with another felony
offense; or possessed or transferred any firearm or ammunition with
knowledge, intent, or reason to believe that it would be used or possessed in
connection with another felony offense.” See § 2K2.1(b)(6)(B) (2012). The
relationship between a firearm and another felony offense is a factual question.
See United States. v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). “[I]t is well
established that there can never be plain error if the issue is a factual one,
which could have been resolved in district court upon proper objection.” United
States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010). Because Craig did not
present this argument to the district court, he cannot prevail on plain error
review. See id.
      AFFIRMED.




                                       3